United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1953
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Clifton Brown,                          *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 3, 2011
                                 Filed: February 8, 3022
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       In 2006, Clifton Brown was indicted on charges of possessing with intent to
distribute marijuana, more than five grams of cocaine base, and cocaine, 21 U.S.C.
§ 841(a)(1), and possessing a firearm in furtherance of a drug-trafficking crime, 18
U.S.C. § 924(c)(1). After the District Court1 denied Brown’s motion to suppress
evidence, Brown pleaded guilty to all counts. The District Court initially sentenced
him to 130 months in prison: an aggregate of 70 months for the drug offenses and a


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Lewis M. Blanton, United States Magistrate Judge for the Eastern District of Missouri.
consecutive 60-month term for the firearm offense. On Brown’s 18 U.S.C.
§ 3582(c)(2) motion to reduce sentence, the court amended its judgment to reduce the
aggregate sentence for the drug offenses to 60 months in prison, for a total prison term
of 120 months, the statutory minimum. See 18 U.S.C. § 924(c)(1)(A)(i), (D)(ii); 21
U.S.C. § 841(b)(1)(B)(iii). Brown appeals. His counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the District
Court erred in denying the suppression motion and that the sentence imposed was
unreasonable.

      We reject these arguments. First, by pleading guilty, Brown waived the right
to appeal the denial of his motion to suppress. See United States v. Arrellano, 213
F.3d 427, 430 (8th Cir. 2000) (noting that a defendant who pleads guilty waives all
suppression issues not expressly reserved by a conditional plea). Second, the District
Court’s imposition of the statutory minimum sentence was not unreasonable. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Having
reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment of the District Court.
                        ______________________________




                                          -2-